Citation Nr: 0530971	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines.


FINDINGS OF FACT

The service department has certified that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service, 
and therefore the appellant is not basically eligible for VA 
death benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the appellant in July 2002, 
prior to the issuance of the rating decision of April 2003, 
which is currently on appeal.  The AOJ has therefore timely 
complied with the VCAA's notice requirements 

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  It is of primary 
importance when addressing veteran status that the RO inform 
a claimant of what constitutes acceptable evidence of 
qualifying military service.  Pelea v. Nicholson, 19 Vet. 
App. 296 (2005).  In this case, the September 2002 letter 
referred to above did not inform the appellant of information 
and evidence needed to substantiate and complete a claim of 
basic eligibility for VA benefits under 38 C.F.R. § 3.203 
(2005).  The appellant was generally advised to submit any 
additional evidence that pertained to the matter, including 
via statement of the case (SOC) and supplemental statement of 
the case (SSOC).  Pelegrini, 18 Vet. App. at 121

The Board finds that any defect with respect to the content 
of the September 2002 notice was non-prejudical.  While the 
September 2002 letter did not give adequate notice prior to 
the first AOJ adjudication of the claim, an August 2003 
statement of the case ("SOC") informed the claimant of what 
would constitute acceptable evidence of qualifying military 
service under 38 C.F.R. § 3.203 (2005).  The SOC was provided 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was mailed to the appellant 
in March 2005.  Accordingly, the Board finds that any defect 
with respect to the content of the September 2002 notice was 
non-prejudicial.

The September 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO requested the service department to verify 
whether the veteran had valid military service.  38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The appellant's claim was for 
death benefits and the appellant did not request that the RO 
obtain any additional evidence.  As such, VA has fulfilled 
its duties the extent possible given the particular 
circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
dependency and indemnity compensation benefits authorized by 
chapter 11, title 38, United States Code.  38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

In addition to the requirements outlined above, with respect 
to documents submitted to establish a creditable period of 
wartime service for pension entitlement, a document may be 
accepted without verification if the document shows the 
following:  (1) service of four months or more; (2) discharge 
for disability incurred in the line of duty; or (3) ninety 
days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2005).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

Analysis

In July 2002, the appellant filed a VA Form 21-530, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
In support of her claim, she submitted a Certification of 
Military Service from the General Headquarters, Armed Forces 
of the Philippines and a certificate of death for her late 
husband.  Following the September 2002 rating decision, the 
appellant also submitted a certificate of death for her late 
husband's first wife, lay certification evidencing that she 
was alive, and several personal statements in support of her 
claim.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  None of the evidence submitted by the appellant 
was issued by the service department, and is therefore 
unacceptable as evidence of military service with the U.S. 
Armed Forces.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In September 2002, the service department verified that there 
was no record of the appellant's husband having served under 
U.S. Armed Forces.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).

Because the appellant has failed to submit acceptable 
evidence from the service department and because the service 
department has certified that the appellant had no service in 
the U.S. Armed Forces in the Philippines, the appellant is 
not basically eligible for VA benefits.  


ORDER

Entitlement to VA benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


